TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00178-CV


Justin Brent Turner, Appellant

v.

Diane Dallas Turner, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 07-687-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Justin Brent Turner filed his pro se notice of appeal with the trial court
clerk on November 15, 2007, and a copy was filed with this Court on March 19, 2008.  That
same day, this Court received notice from the district clerk's office of Williamson County
that Turner had not paid or made arrangements to pay for the clerk's record.  On April 14, 2008,
this Court sent notice to Turner that if he did not submit a status report to this Court by
April 29, 2008, this appeal would be dismissed for want of prosecution.  To date, Turner has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 37.3(b), 42.3(b), (c).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   July 22, 2008